DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
D’Souza (US 8,259,088 B1) shows a touch sensor 100 (Fig. 1 and Col. 2, line 51 – Col. 3, line 4), comprising: a circuit board (inherently included in any electronic circuit device); an infrared emitter 120 (Fig. 1 and Col. 3, lines 12 – 44) and an infrared receiver (150 – 156, Fig. 1 and Col. 3, lines 45 – 57), both arranged on the circuit board (Col. 2, lines 35 – 50), the infrared emitter comprising a light emitting source arranged on the circuit board (Col. 2, lines 35 – 50 and Col. 3, lines 12 – 44) and a light transmitting element (i.e. clear window) covering the light emitting source (Fig. 4 and Col. 4 line 49 – Col. 5 line 17), the infrared receiver being arranged on a side of the light emitting source (Figs. 1 and 4); wherein the light emitting source has an emission optical axis (Figs. 3 and 4), the light transmitting element comprises a front light transmitting portion 250 and a rear light transmitting portion 252 connected to the front light transmitting portion (Fig. 4 and Col. 4 line 49 – Col. 5 line 17), the front light transmitting portion being located on a front side of the emission optical axis of the light .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 recites that that the device is a proximity sensor, and that the light shielding element covers at least a part of the rear light transmitting portion and comprises a black ink layer.
The prior art of record does not show this configuration, therefore claim 1 is allowable. 
		Claims 2 – 4, 6 – 12 and 21 are allowable at least by virtue of their dependence on claim 1.    
		Claim 13 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above. 
		Claims 14 – 19 are allowable at least by virtue of their dependence on claim 8.    
		Claim 20 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above.  
CONCLUSION

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627